Title: From George Washington to Adrienne, Marquise de Lafayette, 25 November 1784
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



Madam,
Mount Vernon 25th Novr 1784

If my expression was equal to my sensibility, I should in more elegant language than I am Master of, declare to you my sense of the obligation I am under for the letter you did me the honor to write me by the Marqs de la Fayette, & thanks for this flattering instance of your regard. The pleasure I received in once more embracing my friend could only have been encreased by your presence, & that opportunity I should thereby have had of paying, in my own house, the homage of my respectful attachment to his better half. I have obtained a promise which the Marqs has ratified to Mrs Washington, that he will use his influence to bring you with him to this Country, whenever he shall visit it again. When the weight of so powerful an advocate is on our side, will you My Dr Marchioness deny us the pleasure of accompanying him to the shores of Columbia? In offering our mite, we can only assure you that endeavours shall not be wanting on our part to make this New World as agreeable to you as rural scenes & peaceful retirement are competent to. The Marquis returns to you with all the warmth & ardour of a newly inspired lover—We restore him to you in good health, crowned with wreaths of love & respect from every part of the Union. That his meeting with you, his family & friends, may be

propitious, & as happy as your wishes can make it—that you may long live together revered & beloved—& that you may transmit to a numerous progeny the virtue which you both possess—is consonant with the vow & fervent wish of your devoted & most respectful Humble Servant

G: Washington


N.B. In every good wish for you Mrs Washington sincerely joins me.

